DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 19, it is unclear whether there was an identifying step performed in order to have the step “responsive to identifying”.
Claim 20 is also rejected for incorporating the deficiencies of its base claim.

Allowable Subject Matter
Claims 1-18 are allowed. The prior art fails to disclose a method or system comprising: identifying a human operator-free trip trigger by a vehicle apparatus onboard a vehicle, the vehicle located at an origin location, wherein the human operator-free trip trigger indicates zero passengers inside the vehicle; responsive to identifying the human operator-free trip trigger, identifying a candidate destination location for a human operator-free trip; generating a candidate route from the origin location to the candidate destination location; providing, by the vehicle apparatus, a trip request comprising the candidate route to an approval apparatus, based on identifying the human operator-free trip trigger; wherein the approval apparatus reviews the candidate route based on obstacle information and one or more rejection criteria; receiving, by the vehicle apparatus, a message from the approval apparatus; and responsive to determining that the message comprises an approval of the candidate route, controlling, by the vehicle apparatus, one or more systems of the vehicle to cause the vehicle to traverse the candidate route from the origin location to the candidate destination location.

Claims, 1, 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not specifically disclose a method comprising: responsive to identifying, by a vehicle apparatus, that the vehicle apparatus is going to control a vehicle to take a human operator-free trip from an origin location to a destination location, modifying the operation of one or more sensors onboard the vehicle, wherein the human operator- free trip trigger indicates zero passengers inside the vehicle; controlling the vehicle, by the vehicle apparatus, along a route from the origin location to the destination and capturing sensor data from the one or more sensors onboard the vehicle in accordance with the modified operation of the one or more sensors; and responsive to identifying, by a vehicle apparatus, that the vehicle apparatus is going to control a vehicle to take the human operator-free trip, at least one of storing or providing the captured sensor data, wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture, (b) changes at least one capture threshold for at least one second sensor of the one or more sensors, or (c) a combination of causing the one or more first sensors to increase the frequency of data capture and changing at least one capture threshold for at least one second sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661